Name: Commission Directive 78/507/EEC of 19 May 1978 adapting to technical progress Council Directive 76/114/EEC on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment
 Type: Directive
 Subject Matter: organisation of transport;  marketing;  European Union law;  transport policy
 Date Published: 1978-06-13

 Avis juridique important|31978L0507Commission Directive 78/507/EEC of 19 May 1978 adapting to technical progress Council Directive 76/114/EEC on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment Official Journal L 155 , 13/06/1978 P. 0031 - 0033 Finnish special edition: Chapter 13 Volume 8 P. 0136 Greek special edition: Chapter 13 Volume 7 P. 0120 Swedish special edition: Chapter 13 Volume 8 P. 0136 Spanish special edition: Chapter 13 Volume 8 P. 0186 Portuguese special edition Chapter 13 Volume 8 P. 0186 COMMISSION DIRECTIVE of 19 May 1978 adapting to technical progress Council Directive 76/114/EEC on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (78/507/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as amended by the Act of Accession, and in particular to Articles 11, 12 and 13 thereof, Having regard to Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (2), Whereas the International Organization for Standardization (ISO) has now adopted two International Standards relating to a world classification system enabling the manufacturer of a vehicle (3), and also a vehicle (4) to be identified ; whereas it is therefore advisable to incorporate this system of manufacturer identification into Directive 76/114/EEC and, at the same time, to align the requirements of said Directive with the ISO Standard relating to vehicle identification; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives Aimed at the Removal of Technical Barriers to Trade in the Motor-Vehicle Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 76/114/EEC is amended as shown in the Annex to this Directive. Article 2 1. With effect from 1 October 1978 no Member State may on grounds relating to the statutory plates and inscriptions, their location and method of attachment: - refuse in respect of a type of vehicle to grant EEC type-approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC, or to grant national type-approval, or - prohibit the entry into service of vehicles, if the statutory plates and inscriptions, their location and attachment of such type of vehicle or of such vehicles comply with the provisions of Directive 76/114/EEC as amended by this Directive. 2. With effect from 1 October 1981 Member States: - may no longer issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle of which the statutory plates and inscriptions, their location and attachment do not comply with the provisions of Directive 76/114/EEC as amended by this Directive; - may refuse to grant national type-approval in respect of a type of vehicle of which statutory plates and inscriptions, their location and attachment do not comply with the provisions of Directive 76/114/EEC as amended by this Directive. 3. With effect from 1 October 1981 Member States may prohibit the entry into service of vehicles of which the statutory plates and inscriptions, their location and attachment do not comply with the provisions of Directive 76/114/EEC as amended by this Directive. Article 3 The Member States shall bring into force the provisions necessary to comply with this Directive not later than 1 October 1978 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 May 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 42, 23.2.1970, p. 1. (2)OJ No L 24, 30.1.1976, p. 1. (3)International Standard ISO 3780, 1.2.1976. (4)International Standard ISO 3779, 15.6.1977. ANNEX Amendments to the Annex to Council Directive 76/114/EEC of 18 December 1975 Point 2.1.2, fifth line: The phrase "DK for Denmark", shall be replaced by "18 for Denmark,". Note (1) shall be replaced by the following: "(1) If a vehicle has not been given EEC type-approval and therefore does not have an EEC type approval number, a Member State may require that the national type-approval number be indicated. If a national type-approval number is required to be indicated the manufacturer can place it either on a plate separate from the manufacturer's plate or on the manufacturer's plate itself." In points 2.1.4, 2.1.5, 2.1.6, 2.1.7 and 2.1.8: "weight" shall read "mass". Point 3.1 shall be amended to read as follows: 3.1. It must be marked on the manufacturer's plate, and also on the chassis, frame or other similar structure. 3.1.1. It must consist of three sections. 3.1.1.1. The first section shall consist of a code assigned to the vehicle manufacturer to enable him to be identified. The code shall comprise three characters, letters or figures which shall be assigned by the competent authorities of the country where the manufacturer has his principal place of business, by agreement with the international agency acting under the authority of the International Organization for Standardization (ISO). The first character shall designate a geographical area, the second a country within a geographical area, and the third a specific manufacturer. Where the manufacturer produces less than 500 vehicles per year, the third character shall always be "9". In order to identify such manufacturers, the competent authority referred to above shall also assign the third, fourth and fifth characters of the third section. 3.1.1.2. The second section shall be composed of six characters (letters or figures) which shall serve to indicate the general characteristics of the vehicle. If the manufacturer does not use one or more of these characters, the unused spaces must be filled by alphabetical or numerical characters, of the manufacturer's choice. 3.1.1.3. The third section, composed of eight characters, of which the last four must be numerical, must in conjunction with the other two sections provide clear identification of a particular vehicle. Any unused space must be filled by a zero in order that the total number of characters required may be fulfilled. 3.1.2. It must wherever possible be marked on a single line. As an exception, for technical reasons, it may also be marked on two lines. However, in this latter case no section may be divided between the two lines. The beginning and end of each line must be indicated by a symbol which is neither an arabic numeral nor a roman capital letter, and which cannot be confused with either. This requirement may be waived in the case of manufacturer's plates where the number is marked on one line only. It is also permissible to place such a symbol between the three sections on one line (point 3.1.1). There must be no spaces between the characters. APPENDIX MODEL OF THE MANUFACTURER'S PLATE The examples below do not prejudice the data which are actually to appear on manufacturers'plates. They are merely given as a guide. Example No 1 >PIC FILE= "T0013157"> Example as for category M1 vehicle. Additional information as provided for in 2.2 may be given below or to the side of the prescribed data (see rectangles shown with dotted lines in the above model). Example No 2 >PIC FILE= "T0013158"> Example as for category N3 vehicle. Additional information as provided for in 2.2 may be given below or to the side of the prescribed data (see rectangles shown with dotted lines in the above model).